ORDER
Original jurisdiction stands assumed. Art. 7, § 4, Ok. Const. Let a writ issue prohibiting the respondent, Hon. Vieki L. Robertson, or any other judge assigned to the underlying action in the District Court, Oklahoma Co., Cause No. CJ-2005-2512, from enfore-ing her order, filed below February 25, 2008, which denies the petitioner's motion for a protective order but limits to three persons the total number of board members (of the real party in interest) allowed to be present at each other's deposition hearing. Where, as here, the respondent-judge recognized it was necessary to limit access to deposition sessions and to the transcript reading of deposition testimony by persons other than the deponent, the denial of petitioner's motion for a protective order constitutes an impermissible and unwarranted intrusion upon orderly pretrial discovery process. 12 O.S.Supp.2004 § 3226 (C)(1)(e).
The respondent-judge is commanded to grant the petitioner's motion for protective order by directing that nontestifying board members be excluded (1) from being present at deposition hearings when other persons are testifying; and (2) from reading the transcript of other board members' deposition testimony prior to giving one's own testimony.
/s/ _James E. Edmondson Acting Chief Justice
EDMONDSON, V.C.J., HARGRAVE, OPALA, KAUGER, WATT, TAYLOR, COLBERT and REIF, JJ., concur.
WINCHESTER, C.J., dissents.